     Case 3:19-cv-08136-ROS-JZB Document 50 Filed 07/08/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Joanna Newman, et al.,                            No. CV-19-08136-PCT-ROS (JZB)
10                  Plaintiffs,                         ORDER
11    v.
12    County of Yavapai, et al.,
13                  Defendants.
14
15
16          Having reviewed the Joint Motion to Stay Discovery Deadlines (doc. 48) and good
17   cause appearing,

18          IT IS ORDERED

19          1.     The parties’ Motion (doc. 48) is granted.

20          2.     All remaining discovery deadlines are stayed pending mediation that is
21   currently set for July 20, 2020. If the matter does not resolve in mediation, that the parties

22   will submit a revised scheduling order within ten (10) days of mediation that will include

23   defense expert reports to be due on or before September 4, 2020.

24          3.     Defendants’ Motion for Extension of Time (doc. 46) is denied as moot.

25          Dated this 8th day of July, 2020.

26
27                                                              Honorable John Z. Boyle
                                                                United States Magistrate Judge
28
